                                                                                Case 3:21-cv-00090-MMD-CLB Document 30 Filed 03/31/21 Page 1 of 3




                                                                            1 Maria A. Gall, Esq.
                                                                              Nevada Bar No. 14200
                                                                            2 BALLARD SPAHR LLP
                                                                              1980 Festival Plaza Drive, Suite 900
                                                                            3 Las Vegas, NV 89135
                                                                              Tel: (702) 471-7000
                                                                            4 Fax: (702) 471-7070
                                                                              gallm@ballardspahr.com
                                                                            5
                                                                              Glen Silverstein, Esq.
                                                                            6 (admitted pro hac vice )
                                                                              Joshua K. Leader, Esq.
                                                                            7 (admitted pro hac vice )
                                                                              LEADER BERKON COLAO & SILVERSTEIN LLP
                                                                            8 630 Third Avenue
                                                                              New York, New York 10017
                                                                            9 Tel: (212) 486-2400
                                                                              Fax: (212) 486-3099
                                                                           10 gsilverstein@leaderberkon.com
                                                                              jleader@leaderberkon.com
                                                                           11
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                              Attorneys for Defendants
                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13                         UNITED STATES DISTRICT COURT

                                                                           14                                DISTRICT OF NEVADA

                                                                           15

                                                                           16 Switch, Ltd., a Nevada limited            Case No.: 3:21-cv-00090-MMD-CLB
                                                                              liability company,
                                                                           17                                           STIPULATION AND ORDER TO
                                                                               Plaintiff,                               WITHDRAW MOTION TO REMAND
                                                                           18                                           AND TO REMAND REMOVED ACTION
                                                                              vs.
                                                                           19
                                                                              Naniwa Energy, LLC; Naniwa
                                                                           20 Terminal, LLC; Morgan Stanley; and
                                                                              Does 1 through 10; Roe Entities 11
                                                                           21 through 20, inclusive,

                                                                           22   Defendants.

                                                                           23        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

                                                                           24 counsel for the respective parties, that based upon the representations of Switch, Ltd.

                                                                           25 in its Motion to Remand to State Court (ECF No. 28) as to the citizenship of its

                                                                           26 members, demonstrating that complete diversity is lacking, the above-captioned

                                                                           27 action should be remanded to the Eighth Judicial District Court of the State of

                                                                           28 Nevada, County of Clark;
                                                                                Case 3:21-cv-00090-MMD-CLB Document 30 Filed 03/31/21 Page 2 of 3




                                                                            1        IT IS FURTHER STIPULATED AND AGREED that Plaintiff withdraws its

                                                                            2 Motion to Remand to State Court (ECF No. 28); and

                                                                            3        IT IS FURTHER STIPULATED AND AGREED that each party shall bear its

                                                                            4 own attorneys’ fees and costs.

                                                                            5

                                                                            6 Dated this 31st day of March, 2021.   Dated this 31st day of March, 2021.
                                                                            7 SWITCH, LTD.                          BALLARD SPAHR LLP
                                                                            8 By: /s/ Lynnel M. Reyes               By: /s/ Maria A. Gall
                                                                                 Samuel Castor, Esq.                    Maria A. Gall, Esq.
                                                                            9    Nevada Bar No. 11532                   Nevada Bar No. 14200
                                                                                 Lynnel M. Reyes, Esq.                  1980 Festival Plaza Drive, Suite 900
                                                                           10    Nevada Bar No. 14604                   Las Vegas, Nevada 89138
                                                                                 Michael A. Wheable, Esq.
                                                                           11    Nevada Bar No. 12518                     Glen Silverstein, Esq.
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                 7135 South Decatur Blvd.                 (admitted pro hac vice)
                                                                           12    Las Vegas, Nevada 89118                  Joshua K. Leader, Esq.
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                          (admitted pro hac vice)
                                                                           13                                             LEADER BERKON COLAO & SILVERSTEIN LLP
                                                                                                                          630 Third Avenue
                                                                           14                                             New York, New York 10017
                                                                           15 Attorneys for Plaintiff               Attorneys for Defendants
                                                                           16

                                                                           17

                                                                           18                                         IT IS SO ORDERED.
                                                                           19

                                                                           20
                                                                                                                      ____________________________________
                                                                           21                                         UNITED STATES DISTRICT JUDGE
                                                                           22

                                                                           23                                                 March 31, 2021
                                                                                                                      DATED:____________________________
                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                      2
                                                                                Case 3:21-cv-00090-MMD-CLB Document 30
                                                                                                                    29 Filed 03/31/21 Page 3 of 3




                                                                           1                            CERTIFICATE OF SERVICE

                                                                           2         I certify that on March 31, 2021, I served the foregoing STIPULATION AND

                                                                           3 ORDER TO WITHDRAW MOTION TO REMAND AND TO REMAND REMOVED

                                                                           4 ACTION on the following parties by filing the same with the Court’s CM/ECF system:

                                                                           5 Samuel Castor, Esq.
                                                                             Michael A. Wheable, Esq.
                                                                           6 Lynnel Marie Reyes, Esq.
                                                                             SWITCH, LTD.
                                                                           7 7135 South Decatur Boulevard
                                                                             Las Vegas, Nevada 89118
                                                                           8
                                                                             Attorneys for Plaintiff
                                                                           9
                                                                           10
                                                                                                                  /s/ Adam Crawford
                                                                           11                                     An employee of Ballard Spahr LLP
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18
                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                     3
